Citation Nr: 1733483	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  15-28 841	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ORDER

Service connection for tinnitus is granted.


FINDING OF FACT

Tinnitus is etiologically related to military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from December 1961 to December 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).  In July 2016, the Board remanded these matters for further evidentiary development.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a). 

A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases, including tinnitus (as diseases of the nervous system), detailed in 38 C.F.R. §3.309 (a), that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303 (b) only apply to a chronic disease listed in § 3.309(a)).  Where there is evidence of noise exposure during active service, tinnitus is considered a chronic disease under 38 C.F.R. § 3.309 (a) as "[o]ther organic diseases of the nervous system."  Fountain v. McDonald, 27 Vet. App. 258 (2015).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he incurred tinnitus as a result of in-service noise exposure. 

In an April 2014 letter, the Veteran stated that during basic training at Fort Dix, New Jersey, he trained with M-1 and M-14 weapons, mortars, grenades, and bazookas.  On his August 2015 VA Form 9, he stated that he had no hearing problems prior to service.  He further stated that noise exposure during service included exposure to weapons firing and working in the motor pool as a member of the First Armored Division.  He reported that he was not provided with hearing protection during service.  The Board finds that noise exposure is consistent with his in-service duties.  

On the Veteran's April 2014 VA Form 21-526EZ, he listed the onset of his tinnitus as January 1962.  A September 2010 VA treatment record reflects the Veteran's complaint of tinnitus for many years.  In an April 2014 statement, the Veteran stated that he started experiencing tinnitus in his ears in service and reported it to personnel but was told that it would go away.  He stated that the tinnitus remained upon his discharge.  The Veteran stated that having lived with the condition for many years, he decided to receive help from the VA.  During an August 2014 VA examination, the Veteran stated that his tinnitus was constant and began during the 1960s after discharge and he could not recall a specific date of onset.  However, during a September 2016 VA examination, the Veteran reported that his tinnitus was intermittent and reported that it occurred about five years after leaving the service. 

Despite the Veteran's varying reports regarding an onset of tinnitus, such reports are generally consistent with his tinnitus having had its onset during military service.  The Veteran as a layperson is competent to report symptoms of tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the Board resolves reasonable doubt in favor of the Veteran and accepts his competent reports of ongoing symptoms of tinnitus since service as credible with respect to having been exposed to noise in the military and having a continuity of symptoms after service.  Moreover, as noted in the medical evidence of record, a current tinnitus disability is conceded.  

Based on the Veteran's credible report, a continuity of tinnitus symptomatology has been established since the Veteran's separation from service.  Thus, the remaining elements of service connection are satisfied with respect to the tinnitus claim.  See Walker, 701 F.3d 1331. 

Although the examiner conducting the September 2016 VA examination opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure, the examiner relied, at least in part, on an absence of complaints of or treatment for tinnitus during the Veteran's service.  The examiner did not consider the Veteran's credible report of having tinnitus in and since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

Accordingly, the competent, credible evidence of record supports a nexus between the Veteran's tinnitus and his in-service exposure to acoustic trauma, at least to an equipoise standard.  Resolving reasonable doubt in the Veteran's favor, the Board finds that his tinnitus is related to his active service.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

REMAND

As noted above, the Veteran has stated that he had no hearing problems prior to service.  He stated that noise exposure during service included exposure to weapons firing and working in the motor pool as a member of the First Armored Division.  He reported that he was not provided with hearing protection during service.  He also indicated that following discharge his employment was in offices with minimal noise exposure.

On his October 2014 notice of disagreement, the Veteran indicated that he experienced tinnitus during service and pain in his right ear.  He reported exposure to loud noise during service, and that following his discharge from service, his hearing worsened.  He reported that even with the use of hearing aids, he has difficulty with daily activities.  He also indicated that he has no family history of hearing loss.

The Board finds that noise exposure was consistent with his duties.

The Board remanded this issue for an additional examination in July 2016, noting the August 2014 examiner did not comment on the Veteran's reported in-service noise exposure or his assertion that he was not provided with protective hearing devices during service.  The Board further noted in its remand that the examiner neither acknowledged nor addressed the Veteran's competent statement that he suffered from deterioration of his hearing following his separation from service.  

A September 2016 VA audiological examination was obtained.  However, the Board finds that the examination is again inadequate.  The examiner did not address the Veteran's report of acoustic trauma during service and neither acknowledged nor addressed the Veteran's competent statement that following his separation from service, his hearing worsened.

The Board thus finds that a new opinion must be sought.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer the matter for a medical opinion by a specialist in audiology who has not previously rendered an opinion in this matter, if possible.  

The examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's current bilateral hearing loss is related to his active service, to include conceded noise exposure due to weapons firing and working in the motor pool as a member of the First Armored Division without hearing protection.

The examiner is to note and discuss the Veteran's statement that he experienced deterioration of his hearing following his separation from service and had no occupational noise exposure post-military service.

The absence of evidence of hearing loss during service is not, in and of itself, fatal to a service connection claim. 

The examination report must include a complete rationale for any opinion expressed.

2. Readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel

Copy mailed to:  Disabled American Veterans


Department of Veterans Affairs


